Case 20-12841-MFW Doc 842 Filed 03/29/21 Page 1of6

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE (DELAWARE)

RECEIVED
2021 MAR 29. PM 2: ko

DONLIN RECANO & CO, INC.

In Proceedings Under:
In re: Bankruptcy Chapter 11
YF SCOTTSDALE LLC 20-12897-MFW

Debtor

ARIZONA DEPARTMENT OF REVENUE'S
WITHDRAWAL OF PROOF OF CLAIM

 

 

The Arizona Department of Revenue hereby withdraws, without prejudice, its Proof of Claim, dated 02/19/2021,
|
$49,500.00) A copy of the claim is attached hereto.

Leouane Svat
Dated this 03/22/2021 ARIZONA DEPARTMENT OF REVENUE
Bankruptcy and Litigation Section
1600 West Monroe Street
Phoenix, AZ 85007
 

g 03/29/21 Page 2 of 6

Fill in this MOC RCC Usa ren ,

    

Debtor 1 YF Scottsdale, LLC RECEIVED
2/19/2021 9:45:59 AM (Eastern Time}
US BANKRUPTCY COURT-DRC

Claim No. ECN-209

  

   
 
        
   

Debtar 2
(Spouse, if filing}

 

United States Bankruptcy Court for the: United States Bankruptcy Court -
Distri
20-12897 istrict of Delaware

Case number

   

 

Official Form 410

 

Proof of Claim 04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense other than a claim arising under section §03(b}(9). Make such a request
according to 11 U.S.C, § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,

mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or bath. 18 U.S.C. §§ 152, 187, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309} that you received.

rare + | Identify the Claim

4. Whois the current

creditor? ARIZONA DEPARTMENT OF REVENUE

Name of the current creditor (the person or entity to be paid for this claim}

Other names the creditor used with the debtar

 

 

 

 

 

2. Has this claim been wi No
acquired from OQ
sorneone else? Yes. From whom?

3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different}

creditor be sent?
Office of the Arizona Attorney General
Federai Rule of

Bankruptcy Procedure c/o Tax, Bankruptcy and Collection Sct
{FRBP) 2002(g) 2005 N Central Ave, Suite 100
Phoenix AZ 85004
United States
6025428811
BankruptcyUnit@azag.gov

Uniform claim identifier for etectronic payments in chapter #3 {if you use one):

 

4, Does this claim amend wy No

one already filed? (] Yes. Claim number on court claims registry {if known) _ Filed on

‘DD LYYYY

 

5. Do you know if anyone wt No
else has filed a proof CI Yes

of claim for this claim? . Who made the earlier filing?

 

 

 

Official Form 410 Proof of Claim page 1
 

Case 20-12841-MFW Doc 842 Filed 03/29/21 Page 3 of 6

a Give Information About the Claim as of the Date the Case Was Filed

 

6. Do you have any number [] No

yon se toidentifythe YJ Yes, Last 4 digits of the debtor’s account or any number you use to identify the debtor: 9694
ebtor

 

7. How much is the claim? $¢ $49,500.00 . Does this amount include interest or other charges?
W No

CI] Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3004{c)(2)(A).

 

8. Whatis the basis ofthe | Examples: Goods sold, money leaned, lease, services perfarmed, personal injury or wrongful death, or credit card.
claim?
Attach redacted copies of any documents supporting the claim required by Bankruptcy Ruje 3004 (c).

Limit disciosing information that is entitled to privacy, such as health care information.

Taxes

 

9. Is all or part of the claim Ww No
secured? (J Yes. The claim is secured by a lien on property.

Nature of property:

() Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

1.) Motor vehicle

LJ Other. Describe:

 

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a securily interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property: $

Amount of the claim that is secured: $

Amount of the claim that is unsecured: 3. (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition:  $

 

 

Annual Interest Rate (when case was filed) %
Q) Fixed
C) Variable
40. Is this claim based on a WW No
lease?
CL) Yes. Amount necessary to cure any default as of the date of the petition. $

 

11. Is this claim subject to a WI No
right of setoff?
U0 Yes. identify the property:

 

 

 

 

wAeeetet Hl ha monk Wt AL. wae A
 

Case 20-12841-MFW Doc 842 Filed 03/29/21 Page 4of6

12. is all or part ofthe claim (©) No
entitled to: (i) priority

 

under 11 U.S.C. § 507(a}, Wf Yes. Check ail that apply: Amount entitled to priority
Or vence under 11 U S.C C) Domestic support obligations (including alimony and child support) under §
§ 503(b)(9)? 11 U.S.C. § 507(a)(1}(A} or (a)(4)(B).
A claim may be partly C) Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
priority and partly personal, family, or household use. 11 U.S.C. § 507{a}(7).
nonpriority. For example,
in some categories, the CE wages, salaries, or commissions (up to $13,650") earned within 180 days before the
law limits the amount bankruptcy petition is filed or the debtor's business ends, whichever is earlier.
entitled to priority. 11 U.S.C. § 507(a}{4}.
1 Taxes or penalties owed to governmental units. 14 U.S.C. § S07 (a)(8). $ $49,500.00
CL) Contributions to an employee benefit plan. 11 U.S.C. § 507(a}(5). $
C} other. Specify subsection of 11 U.S.C. § 507(a}( } that applies. $

 

CE Vatue of goods received by the debtor within 20 days before the date of
commencement of the case. 11 U.S.C. § 503(b}(9). §

 

 

 

* Amounts are subject to adjustment on 04/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

a Sign Below

The person completing Check the appropriate box:
this proof of claim must
sign and date it.

FRBP 9014 (b).

lam the creditor.

| am the creditor's attorney or authorized agent,

| am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
fam a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005,

If you fife this claim
electronically, FRBP
§005(a)(2) authorizes courts
to establish focal rules
specifying what a signature
is.

Ooo

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a

fraudulent claim could be | have examined the information in this Proof of Claim and have a reasonable belief that the information js true
fined up to $500,000, and correct.

imprisoned for up to 5

ears, or both. ; oy
"8 U.S.C. §§ 152, 157, and i declare under penalty of perjury that the foregoing is {rue and correct.

3571.
Executed ondate _ 2/19/2021
MM? DD 1 YVYY

/s/ Lorraine Averitt
Signature

Print the name of the person who is completing and signing this claim:

Lorraine Averitt

Bankruptcy Collector

Arizona Department of Revenue
1600 W. Monroe 7th Floor
Phoenix AZ 85007

United States

6027 167806
laveritt@azdor.gov

 

 

 

ATE ae AA moe Ar ft nt meee
 

United States Bankruptcy Court for the District of Delaware (Delaware)

 

ORIGINAL
Case Number
Chapter:
In the Matter of. YF SCOTTSDALE LLC Taxpayer !D:

Tax Type:
Petition Date:

(Total Brioni TP

| Amount Due as of this Statement: $49,500.00.

 

 

Case 20-12841-MFW Doc 842 Filed 03/29/21 Page 5 of 6
STATE OF ARIZONA - PROOF OF CLAIM FOR ARIZONA DEPARTMENT OF REVENUE

20-12897-MFW
Bankruptcy Chapter 11
XX-XXXXXXX

WTH

41/09/2020

. The undersigned is the agent of the Arizona Department of Revenue and is authorized to make this proof of claim on its behalf.
', Fhe Debtor was at the time of the filing of the petition initiating this case, and stiil is, indebted to the State of Arizona.
i. Fhe amount of ail payrnents on this claim have been credited and deducted for the purpose of making this claim.

:, The grounds for the liability are for taxes due under the Arizona Revised Statutes.

a. Secured Lien(s) in the event there is insufficient property for the lien to attach, all claims so entitied will be treated as priority

under 11 USC Section 507(a}{8).

b. Unsecured Priority under Section 507{a}(8) of the Bankruptcy Code
Tax Type Memo Period Fax Penalty

WTH Est. due to non-filing; 09/30/2020 $49,500.00 $0.00
Qtrs: 302012-3Q2020

Interest Total

$0.00 $49 500.00

Total Section Priority: $49,500.00

c. Amounts claimed as Priority under Section 1305
d. Unsecured General Claims

Amount Due as of this Statement:

. No note or other negotiable instrument has been received for the account or any part of it, except
. No judgement has been rendered on this claim, except...

. The Department may have a right to setoff. The Department does not waive such right.

. Make checks payable to the "ARIZONA DEPARTMENT OF REVENUE".

. All tax returns shall be filed directly with the Arizona Department of Revenue, Bankruptcy Section.

re

ARIZONA DEPARTMENT OF REVENUE Signed: fe rpnticne ptt.

$49,500.00

 

ffice of the Arizona Attorney Genera Dated: 02/19/2021
| notices, correspondence, pleadings and payments will be sent to the Lorraine Averitt
flowing address:

o: Fax, Bankruptcy and Collection Section

305 N Central Ave. Suite 100

qoenix, AZ 85004

jone: 602-642-4719

 
IRIGINAL and ONE Copy #86 BY:12841-MFW Doc 842 Filed 03/29/21 Page 6 of 6
2/19/2021

YF SCOTTSDALE LLG
Debtor(s?

 

 
